DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Response to Amendment/Arguments

Claims 1-16 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

Applicant’s allegations on the first paragraph on page 7 and the second paragraph (after the two bullet items) on page 9 of the 12/22/2021-filed response are directed to the new limitation and is addressed in the updated rejections below.

Applicant further argued:

A.	that the video camera 306 of Sanz-Pastor does not resolve to capture discrete images in the second paragraph on page 7.

However, video camera 306 of Sanz-Pastor captures images thqt can be displayed on a screen that can be overlaid with other information such as text messages (see, for example, Fig. 4 and paragraphs 29 and 44).  More generally, a video camera can capture a sequence of frames with each frame per se being an image. Therefore, the argument is not persuasive.

B.	that “nor does Sanz-Pastor disclose or suggest associating orientation parameters of the device 300 with reference to particular object points” in the 4th paragraph on page 7.

However, claim 1 has been amended to recite “determining an initial set of orientation parameters associated with the plurality of captured images.”  The association is with the captured images (which is addressed in the updated 

C.	that “Baker relies on high-precision and extremely sophisticated image capture equipment and bandwidth requirements, in stark contrast to the instance application which is directed to ‘low cost mobile mapping systems’…In this regard, Baker clearly teaches away from the instance application” in the first paragraph on page 8.

However, the applied teachings from Baker the matching of images and the calculation of orientation parameters, not the image capture equipment, irrespective of its high precision, extreme sophistication and bandwidth requirements.  Therefore, the argument is not persuasive and no teaching away exists.

D.	that (1) “a hand-holdable electronic device(s) 300 as disclosed in Sanz-Pastor is clearly ill equipped, and not conceived to support the remarkably high bandwidth demands and data storage requirements associated with orbital PS as disclosed in Baker” and (2) “modifying the teachings of Baker with a video camera as disclosed in Sanz-Pastor would similarly yield an inoperable embodiment” in the second paragraph on page 8.
	
Regarding (1), the examiner’s response in Item C above also applies here.

Regarding (2), note that modifying Baker with the teaching of Sanz-Pastor has not been contemplated by the examiner.

Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 5, 8-11, 13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131) and further in view of Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996).

Regarding claim 1 (and similarly claim 9) Sanz-Pastor discloses:
capturing a plurality of images using a camera of a hand-held mobile communication platform
determining an initial set of orientation parameters associated with the plurality of captured images in response to one or more orientation sensors on the hand-held mobile communication platform
[Figs. 3, 6, 8 and paragraphs 42 (“… Device 300 is a computing device with…a video camera 306…a wireless network interface 310 for supporting a connection such as Wi-Fi, Wi-Max, EDGE or WCDMA….a geo-location subsystem 308 that provides the latitude, longitude, approximate heading and altitude of the device 300…supplied by a GPS receiver…an inertial three-degree of freedom tracker…a magnetic tracker, gyroscope or any other method of determining real First, device 00 determines 802 its current geo-location 608 and the current view direction from view tracking manager 610…then camera image capture module 604 continuously captures 812 input from video camera”).  Note that as the camera continues to capture images, the orientation parameters are associated with the plurality of captured images]

Sanz-Pastor does not expressly disclose the following, which are taught by Baker and El-Sheimy:
initially matchinq images of the plurality of captured imaqes based on matchinq object points between pairs of images;
calculating a corrected set of orientation parameters based on the initial set of orientation parameters and the matched object points in the pairs of images
[Baker: Fig. 1 (especially refs. 101, 103) and paragraphs 39, 53 (“The initial INS and GPS parameters need only be coarsely accurate. A bundle adjustment process will create position and pointing estimates accurate enough”), 54 (“To execute a bundle adjustment, first points are tracked using, for example, normalized cross correlation on base patches
estimating a three-dimensional ground coordinate associated with the captured images in response to the corrected set of orientation parameters
[El-Sheimy: Fig. 3.7 and pages 57-58, especially equation 3.7.  See also Figs. 3.5, 3.6 and pages 54-56, especially equations 3.4-3.6; as well as Section 5.1]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Sanz-Pastor by correcting the set of orientation parameters as taught by Baker and 3D coordinate estimation taught by El-Sheimy.  The reasons for doing so at least would have been that the sensor outputs (GPS position and INS pointing) are estimates of the true values of these parameters and can be improved using tracked points, as Baker indicated in paragraph 34, as well as to be able to determine 3-D coordinates of objects visible in acquired images, as El-Sheimy indicates in the last 2 lines on page 41.

Regarding claim 2 (and similarly claim 10), the combined invention of Sanz-Pastor and Baker discloses all limitations of its parent claim 1 but not expressly, which is taught by  El-Sheimy: 
wherein the set of orientation parameters comprise External Orientation Parameters (EOPs)
[Page 42, the first paragraph (“The first two sets of parameters are known as exterior orientation parameters”)]



Regarding claims 3, 5, 8, 11, 13 and 16, El-Sheimy further discloses:
(Claims 3 and 11) wherein the EOPs are determined using an onboard Global Positioning Satellite (GPS) system
[Page 42, the first paragraph (“…The exterior orientation parameters are determined by a combination of GPS and INS)]
(Claims 5 and 13) wherein the set of orientation parameters comprise Internal Orientation Parameters (IOPs), which include interior geometry of the camera sensor and lens distortion parameters
[Page 42, the first paragraph (“The first two sets of parameters are known as exterior orientation parameters, while the other two sets are known as interior orientation parameters”).  Note that the interior orientation parameters are considered IOPs]
(Claims 8 and 16) wherein estimating the three-dimensional ground coordinate is calculated using a bundle adjustment algorithm
[Section 5.1, especially steps 3 and 8 of the process on pages 94-95]

>>><<<
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and  El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Chiang et al. (US 2014/0172361). 

Regarding claim 4 (and similarly claim 12) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Chiang:
wherein the EOPs are determined using an onboard accelerometer and magnetometer
[Fig. 1 and paragraph 23 (“The multi-posture determination unit 130 is also able to use the readings on the accelerometer, gyroscope or magnetometer, or one of the above to compute the roll, pitch, or yaw of the posture of the user holding or placing the mobile device”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Chiang by using accelerometers or magnetometers.  The reasons for doing so at least would have been to obtain location parameters while indoor, as Chiang indicates in paragraph 3.

>>><<<
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Modén (US 2013/0272581).

Regarding claim 6 (and similarly claim 14) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent but not expressly the following, which is taught by Modén:
detecting and removing blunders in the matched object points
[Fig. 4 and lines 4-11 of paragraph 67 (“Steps I-VI are iterated and repeated recursively…until the number of correspondence points is stable and no correspondence points are removed…Most of the outliers are removed and also the points…that does not match are removed”).  Note that outliers and mismatched points are considered blunders]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Modén by removing blunders.  The reasons for doing so at least would have been to obtain an accurate solution such as the fundamental matrix for obtaining camera parameters (translation and rotation), as Modén indicates in paragraphs 48 (“Correct feature correspondences are called inliers and they result in an accurate solution…The fundamental matrix is sensitive to anomalies, or errors, in the 


>>><<<
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Masuda (US 2009/0214107).

Regarding claim 7 (and similarly claim 17) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent but not expressly the following, which is taught by Masuda
wherein the object points are matched to image center-points along epipolar lines
[Fig. 3 and paragraphs 57, 58 (“when searching for corresponding points, stereo matching unit 30 moves predetermined correlation window W along the epipolar line to calculate the correlation between pixels in the correlation windows W on base image G1 and reference image G2 at each moved position”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the 

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/YUBIN HUNG/
Primary Examiner, Art Unit 2666
January 5, 2022